DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Wagner et al. fails to provide for the new limitation of a “an elongate, linear body extending along a longitudinal axis, the elongate, linear body comprising a distal end and a proximal end” by asserting that because the cited tool of Wagner is capable of bending at a hinge that it can not read on a linear body. This is not persuasive as the cited tool of Wagner ,while indeed being capable of being bent when used, does provide for the a linear arrangement of the tool, when not in a bent state, and thus the limitation is provided for claim 1 and its dependent claims. Further Wagner discloses the tool handle of portion 10 can be used along without the need for element 26 and thus for a reasonable interpretation of element 10 providing teachings for all the new limitations to claims 1, 12, and new claim 22. Further the newly cited prior art of Schaffran et al. is cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 6,099,311).
Regarding claims 1, 12,  and 22, Wagner discloses a one piece handling tool for a dental component the handling tool comprising: an elongate, linear body extending along a longitudinal axis, the elongate, linear body comprising a distal end and a proximal end (Figs. 1a-6b, 9a-14b, See image below, showing embodiments of the handling tool element 10, which can all have the gripping ball on element 10 and is disclosed as functional with just element 10 alone, column 3 lines 39-51 and any embodiment with a socket is disclosed as being interchanged with the grip ball),  a grip at the proximal end having a first diameter (Fig. 5b and 9b  element 24, see annotated image below ) , a shaft located distally to the grip comprising an engagement section for engaging an engagement feature of a fastening element (Fig. 1a element 14a, Fig. 14a element 14a engaging a fastener element 58,see annotated image below) and a retaining section for retaining the dental component in a longitudinal direction to be fastened by the fastening element, wherein the retaining section is located on an outer circumferential side of the shaft and is configured to contact the dental component and having a second diameter smaller than the first diameter (Fig. 1a element 14c, Fig. 14a element 14c contacting dental component element 62 on element 14a’s outer circumferential side ,see annotated image below), wherein the retaining section of the handling tool is configured to allow for a rotation relative to the dental component (column 5 lines 31-37 disclosing the retaining section is configured to allow rotation relative to the component after a certain torque is reached, Fig. 14a demonstrating the use of the handle to simultaneously deliver a dental component with a fastener within and column 4 lines 11-15, 44-56 disclosing the handle is configured to simultaneously deliver and manipulate multiple components. It is noted that the claim 1 does not require any particular structure to the dental component since it is not part of claim 1 which is only direction the handle and as such the various decreasing diameters of the cited handle tool are formed with configurations which would provide for the claimed interactions with components as claimed), and an intermediate section located between the grip and the shaft, and outer surface of the intermediate section comprising a concave curvature, the concave curvature extending towards the longitudinal axis of the handling tool and decreases from a proximal portion of the intermediate section proximal adjacent the grip to a distal portion of the intermediate section(see image below).

    PNG
    media_image1.png
    294
    514
    media_image1.png
    Greyscale
 
Regarding claim 2, Wagner further discloses where the retaining section is shaped for retaining the dental component by means of a friction fit (Fig. 14a element 14a being cylindrical or conical that would friction fit a correspondingly size cylindrical component, such as element 62 though element 62 being present is not required by the claim language, column 4 lines 46-49).  
Regarding claim 3, Wagner further discloses where the engagement section of the handling tool has a form fit geometry in order to enable a transfer of torque between the handling tool and the fastening element (Fig. 1a element 14a, Fig. 14a element 14a, see image above being cylindrical or conical that would form fit a correspondingly size cylindrical fastening element, such as element 58 though element 58 being present is not required by the claim language, column 4 lines 46-49).
Regarding claim 4, Wagner further discloses where the engagement section of the handling tool has a friction fit geometry in order to limit the transfer of torque between the handling tool and the fastening element (Fig. 1a element 14a, Fig. 14a element 14a, , see image above being cylindrical or conical that would frictionally form fit a correspondingly size cylindrical fastening element, such as element 58 though element 58 being present is not required by the claim language, and there would be a torque limit column 5 lines 31-37 disclosing the retaining section is configured to allow rotation relative to the component after a certain torque is reached).  
Regarding claim 5, Wagner further discloses where a diameter of the grip is larger than any one of a diameter of the engagement section and a diameter of the retaining section (, see image above).  
Regarding claim 6, Wagner further discloses where the handling tool further comprising an intermediate section, wherein the intermediate section converges from the diameter of the grip down to the diameter of the engagement section and/or the diameter of the retaining section (see image above).  
Regarding claim 7, Wagner further discloses where wherein the shaft includes a cutout, wherein the cutout passes through the shaft (Fig. 1b element 32) or is formed by the engagement section (fig. 3a element 18).  
Regarding claim 8, Wagner further discloses where wherein the position of the cutout along the longitudinal axis of the handling tool coincides at least partly with a position of the retaining section and/or the engagement section along the longitudinal axis (fig. 3a element 18).  
Regarding claim 9, Wagner further discloses where a circumference of the cutout is rounded (Figs. 1b/c showing circumference of element 32 is rounded).  
Regarding claim 10, Wagner discloses the handle further comprising at least one cavity which is located in the handling tool so that the deviation in material thickness is minimized (fig. 1b element 32 being a cavity with a minimal material thickness deviation shown).  
Regarding claim 11, Wagner further discloses where the handling tool is at least partly made from a solid polymer or solid polymer composite (column 3 lines 31-32).  
Regarding claim 13, Wagner further discloses where a circumferential contact between the retaining section of the handling tool and a contact section of the dental component is discontinuous (Fig. 3a the contact would be discontinuous at slits 18).
Regarding Claim 14, Wagner further discloses a fastening element having a thread (Fig. 14a element 58) that would engage a thread of the dental component (Fig. 14a element 58 is to be screw into a dental implant) and that is out of engagement with the thread of the dental component when being fastened to a thread of an apical dental component. (Fig. 14a element 58 is out of engagement with its ultimate dental implant while still having been threaded through an apical dental component 62).
Regarding claim 21, Wagner further discloses an embodiment where the shaft, engagement section and retaining section are integrally formed (Fig. 1a element 10 without needing element 26 such as in other embodiments, see image above).
Claims 1-6, 10, 12, 13, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffran et al. (US 2011/0008752 A1).
Regarding claims 1, 12,  and 22, Schaffran discloses a one piece handling tool for a dental component the handling tool comprising: an elongate, linear body extending along a longitudinal axis, the elongate, linear body comprising a distal end and a proximal end (Fig. 1 element 20, see image below), a grip at the proximal end having a first diameter (Fig. 13 where element 20 connects, see image below), a shaft located distally to the grip comprising an engagement section for engaging an engagement feature of a fastening element (Fig. 15 element 36, see image below) and a retaining section for retaining the dental component to be fastened by the fastening element, wherein the retaining section is located on an outer circumferential side of the shaft and is configured to contact the dental component and having a second diameter smaller than the first diameter (Fig. 13 element 37 contacting components 18 and 14, see image below), wherein the retaining section of the handling tool is configured to allow for a rotation relative to the dental component and retaining the component in a longitudinal direction (paragraph [0037] all  disclosing the retaining section is configured to allow rotation relative to the component, Fig. 13 demonstrating the use of the handle to simultaneously deliver a dental component with a fastener within. It is noted that the claim 1 does not require any particular structure to the dental component since it is not part of claim 1 which is only direction the handle and as such the various decreasing diameters of the cited handle tool are formed with configurations which would provide for the claimed interactions with components as claimed), and an intermediate section located between the grip and the shaft, and outer surface of the intermediate section comprising a concave curvature, the concave curvature extending towards the longitudinal axis of the handling tool and decreases from a proximal portion of the intermediate section proximal adjacent the grip to a distal portion of the intermediate section(see image below).

    PNG
    media_image2.png
    412
    435
    media_image2.png
    Greyscale
 
Regarding claim 2, Schaffran further discloses where the retaining section is shaped for retaining the dental component by means of a friction fit (Fig. 2 elements 38 would friction fit to element 37 in figure 13).  
Regarding claim 3, Schaffran further discloses where the engagement section of the handling tool has a form fit geometry in order to enable a transfer of torque between the handling tool and the fastening element (Fig. 13 element 36 is friction fit by mating surfaces to element 16).
Regarding claim 4, Schaffran further discloses where the engagement section of the handling tool has a friction fit geometry in order to limit the transfer of torque between the handling tool and the fastening element (Fig. 15 element 3 , see image above being cylindrical or conical that would frictionally form fit a correspondingly size cylindrical fastening element, such as element 16 though element 16 being present is not required by the claim language, and there would be a torque limit).
Regarding claim 5, Schaffran further discloses where a diameter of the grip is larger than any one of a diameter of the engagement section and a diameter of the retaining section (, see image above).  
Regarding claim 6, Schaffran further discloses where the handling tool further comprising an intermediate section, wherein the intermediate section converges from the diameter of the grip down to the diameter of the engagement section and/or the diameter of the retaining section (see image above).  
Regarding claim 10, Schaffran discloses the handle further comprising at least one cavity which is located in the handling tool so that the deviation in material thickness is minimized (fig. 1b element 32 being a cavity with a minimal material thickness deviation shown).  
Regarding claim 13, Schaffran further discloses where a circumferential contact between the retaining section of the handling tool and a contact section of the dental component is discontinuous (Fig. 4 the contact would be discontinuous at slits 38).
Regarding claim 21, Schaffran further discloses an embodiment where the shaft, engagement section and retaining section are integrally formed (Fig. 13 element 20/37,36 are integral, see image above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6,099,311) in view of Gustafsson et al. (US 2015/0250565 A1).
 Regarding Claim 20, Wagner discloses the device substantially as set forth in claim 1 above and further discloses the handling tool made of a resilient plastic material (column 3 lines 31-32). Wagner fails to explicitly teach the resilient plastic material is PEEK or PEEK composite.
However, Gustafsson teaches an insertion tool with engagement section for engaging dental components comprising PEEK for providing a resiliently deflectable engagement means ([0073], [0063]) made from suitable polymeric material ([0144], [0145]); and the entire device is integrally formed ([0075]). Furthermore, PEEK is known in the art to be relatively inexpensive, readily available, easily manufactured, and biocompatible.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner, by using PEEK as the resilient plastic material for the engaging section(s), as taught by Gustafsson, for providing a resiliently deflectable engagement means ([0073], [0063]) made from suitable polymeric material (paragraph [0144]-[0145]). Furthermore, PEEK was known in the art to be relatively inexpensive, readily available, easily manufactured, and biocompatible.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffran et al. (US 2011/0008752 A1) in view of Gustafsson et al. (US 2015/0250565 A1).
 Regarding claims 11 and 20, Schaffran discloses the device substantially as set forth in claim 1 above but fails to explicitly teach the tool is made of a resilient plastic material is PEEK or PEEK composite.
However, Gustafsson teaches an insertion tool with engagement section for engaging dental components comprising PEEK for providing a resiliently deflectable engagement means ([0073], [0063]) made from suitable polymeric material ([0144], [0145]); and the entire device is integrally formed ([0075]). Furthermore, PEEK is known in the art to be relatively inexpensive, readily available, easily manufactured, and biocompatible.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaffran, by using a PEEK resilient plastic material for the engaging section(s), as taught by Gustafsson, for providing a resiliently deflectable engagement means ([0073], [0063]) made from suitable polymeric material (paragraph [0144]-[0145]). Furthermore, PEEK was known in the art to be relatively inexpensive, readily available, easily manufactured, and biocompatible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	09/10/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772